DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on1/29/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al US 2018/0166507 in view of Li et al US 2014/0063365, Amin et al US 2017/0228072, and Lee US 2010/0123671. 
Regarding claim 1, Hwang in Fig. 2 teaches a touch display panel, comprising:
a base substrate (310, [0063]); and
a touch structure (350, [0063]) arranged above the base substrate (310, See Fig. 2), 
an encapsulation film layer (330, [0063]) arranged between the base substrate (310) and the touch structure successively (350, see Fig. 2 showing 320 and 330 between 310 and 350), and 
light-emitting elements (pixels in the array 320, [0066]-[0069]) arranged on one side of the encapsulation film layer (330, [0063], the backside) away from the touch structure (350, 320 is arranged away from 350 along the negative z direction in Fig. 2 );
wherein the touch structure (350, [0063]) comprises a first electrode layer (353, [0098]) and a second electrode layer (355, [0098]) arranged at different layers (See Fig. 2), and  a transparent piezoelectric element (351, [0099]) between the first electrode layer (353) and the second electrode layer (355);
353) and the second electrode layer (355) comprise electrode elements arranged in an array (See array of 355 and 353 in Fig. 4),
wherein the transparent piezoelectric element (351)  are arranged corresponding to the light-emitting elements in a one-to-one manner (pixels in the array 320 that emit light , [0066]-[0069], and the light will go through the piezoelectric element 351 in a one to one manner in order for light to exit the display of Fig. 2 through the cover window 500, the transparent piezoelectric element is arranged corresponding to the light emitting elements of 320). 
Hwang does not explicitly disclose wherein the piezoelectric elements are configured to filter light. 
Li in Fig. 10 teaches wherein the piezoelectric elements (See structure of Fig. 10 comprising piezoelectric elements 8, See [0062]) are configured to filter light (by operation of the color filter substrate, See Abstract, note that the piezoelectric element of Li comprises 8 and the color filter substrate and will thus filter light and operate as a piezoelectric element). This is taught by Li in order for a piezoelectric element to also operate as a color filter element. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang with the piezoelectric configuration of Li. The motivation would be for the piezoelectric element to also operate as a color filter element.
Hwang and Li do not explicitly disclose wherein the transparent piezoelectric element comprises transparent piezoelectric elements arranged in an array.
Amin in Fig 7 teaches wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7) arranged in an array (See Fig. 7), wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract). This is taught by Amin in order to allow for “selective activation of the piezoelectric layer” (See [0104]). It would have been obvious See [0104]).
Hwang, Li, and Amin do not explicitly disclose black matrixes arranged on one side of the encapsulation film layer away from the light emitting elements and between the piezoelectric elements; wherein the black matrixes and the light-emitting elements are arranged in different layers, and orthographic projections of the black matrixes onto the base substrate do not overlap with orthographic projections of the light-emitting elements onto the base substrate; and wherein the black matrixes and the piezoelectric elements are arranged in a same layer, the black matrixes are arranged between the piezoelectric elements and orthographic projections of the black matrixes onto the base substrate do not overlap with orthographic projections of the piezoelectric elements on to the base substrate.
However, Lee in Fig. 2 teaches black matrixes (13) arranged on one side of the encapsulation film layer (15, bottom side) away from the light emitting elements (away along the negative y direction in the Fig.) and between the piezoelectric elements (11, note that the black matrices 13 are arranged horizontally between two piezoelectric elements 11 in Fig. 2); wherein the black matrixes (13) and the light-emitting elements (R, G, and B) are arranged in different layers (layers corresponding to 11 in Fig. 2), and orthographic projections of the black matrixes (13) onto the base substrate (10) do not overlap with orthographic projections of the light-emitting elements (141-143) onto the base substrate (10, specifically an orthographic projection is a 3D projection on a 2D plane. Since the light emitting elements 141-143 lie in a different 1D line than the black matrices 13 in the 2D plane of Fig. 2, a 3D projection of 13 on a 2D surface of 10 will not overlap with a 3D projection of 141-143 on a 2D surface of 10), and wherein the black matrixes (13) and the piezoelectric elements (11) are arranged in a same layer (layer comprising 13 and 12) , the black matrixes (13) are arranged between the piezoelectric elements (11) and orthographic projections of the black matrixes (13) onto the base substrate (10) do not overlap with orthographic projections of piezoelectric elements (11) onto the base substrate (10, specifically an orthographic projection is a 3D projection on a 2D plane. Since the piezoelectric elements 11 lie in a different 1D line than the black matrices 13 in the 2D plane of Fig. 2, there will be a 3D projection of 13 on a 2D surface of 10 that will not overlap with a 3D projection of 11 on a 2D surface of 10. The following are two orthographic projections a 2D box. 



    PNG
    media_image1.png
    128
    150
    media_image1.png
    Greyscale



As can be seen they do not overlap along a 1D line (distance). Similarily, an orthographic projection of 13 onto 10 will not overlap an orthographic projection 11 onto 10 as 13 and 11 are separated by a distance, a 1D line, See https://en.wikipedia.org/wiki/Orthographic_projection).  This is taught by Lee in order to provide a touch panel with the light emitting elements, black matrix, and piezoelectric elements  fabricated together to reduce damage and strain to the panel (See [0005]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang, Li, and Amin with the piezoelectric configuration of Lee. The motivation would be to provide a touch panel with the light emitting elements, black matrix, and piezoelectric elements  fabricated together to reduce damage and strain to the panel.
Regarding claim 4, Hwang, Li, Amin, and Lee teach the touch display panel according to claim 1. Furthermore, Hwang teaches wherein the first electrode layer (353, [0098]) comprises the electrode elements arranged in an array (See Fig. 4 showing TE1 of 353 arranged in an array), and the second 355) is an integral electrode structure (integral touch structure 350 in Fig. 2, See [0097]); and
the first electrode layer (353) is arranged between the transparent piezoelectric element (351)  and the encapsulation film layer (330, See Fig. 2).
Hwang and Li do not explicitly disclose wherein the transparent piezoelectric element comprises transparent piezoelectric elements arranged in an array. 
Amin in Fig 7 teaches wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7) arranged in an array (See Fig. 7). This is taught by Amin in order to allow for “selective activation of the piezoelectric layer” (See [0104]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang and Li with the piezoelectric configuration of Amin. The motivation would be to allow for “selective activation of the piezoelectric layer” (See [0104]).
Regarding claim 5, Hwang, Li, Amin, and Lee teach the touch display panel according to claim 1. Furthermore, Hwang teaches the electrode elements (353 and 355) are arranged corresponding to the light-emitting elements in a one-to-one manner (pixels in the array 320 that emit light, [0066]-[0069], and the light will go through the electrode layers 353 and 355 in a one to one manner in order for light to exit the display of Fig. 2 through the cover window 500, the electrode elements are arranged corresponding to the light emitting elements of 320).
Regarding claim 6, Hwang, Li, Amin, and Lee teach the touch display panel according to claim 5. Furthermore, Hwang teaches wherein orthographic projections of the light-emitting elements (pixels in the array 320, [0066]-[0069]) onto the base substrate (310) lie into orthographic projections of the electrode elements (353 and 355) onto the base substrate (310, specifically an orthographic projection is a 3D projection on a 2D plane. Since the light emitting layer EDL of a subpixel SP in 320 lies in a 2D plane that includes the electrode layers 353 and 355 and the base 310, See Fig. 3, [0055], Fig. 2, some 3D projection of the light emitting elements on 310 will lie in a 3D projection of the electrode layers 353 and 355 on the base 310).
Regarding claim 8, Hwang, Li, Amin, and Lee teach the touch display panel according to claim 1. Furthermore, Hwang teaches in Fig. 2 a glass cover plate (500, See “glass,” [0113]) arranged above the touch structure (350, See Fig. 2).
Regarding claim 10, Hwang, Li, Amin, and Lee teach a touch display device, comprising the touch display panel according to claim 1 (See rejection to claim 1).
Regarding claim 13, Hwang, Li and Amin teach the touch display device according to claim 10. Furthermore, Hwang teaches wherein the first electrode layer (353, [0098]) comprises the electrode elements arranged in an array (See Fig. 4 showing TE1 of 353 arranged in an array), and the second electrode layer (355) is an integral electrode structure (integral touch structure 350 in Fig. 2, See [0097]); and
the first electrode layer (353) is arranged between the transparent piezoelectric element (351) and the encapsulation film layer (330, See Fig. 2).
Hwang and Li do not explicitly disclose wherein the transparent piezoelectric element comprises transparent piezoelectric elements arranged in an array. 
Amin in Fig 7 teaches wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7) arranged in an array (See Fig. 7). This is taught by Amin in order to allow for “selective activation of the piezoelectric layer” (See [0104]). It See [0104]).
Regarding claim 14, Hwang, Li and Amin teach the touch display device according to claim 10. Furthermore, Hwang teaches the electrode elements (353 and 355) are arranged corresponding to the light-emitting elements in a one-to-one manner (pixels in the array 320 that emit light, [0066]-[0069], and the light will go through the electrode layers 353 and 355 in a one to one manner in order for light to exit the display of Fig. 2 through the cover window 500, the electrode elements are arranged corresponding to the light emitting elements of 320).
Regarding claim 15, Hwang, Li and Amin teach the touch display device according to claim 14. Furthermore, Hwang teaches wherein orthographic projections of the light-emitting elements (pixels in the array 320, [0066]-[0069]) onto the base substrate (310) lie into orthographic projections of the electrode elements (353 and 355) onto the base substrate (310, specifically an orthographic projection is a 3D projection on a 2D plane. Since the light emitting layer EDL of a subpixel SP in 320 lies in a 2D plane that includes the electrode layers 353 and 355 and the base 310, See Fig. 3, [0055], Fig. 2, some 3D projection of the light emitting elements on 310 will lie in a 3D projection of the electrode layers 353 and 355 on the base 310).
Regarding claim 17, Hwang, Li and Amin teach the touch display device according to claim 10. Furthermore, Hwang teaches in Fig. 2 a glass cover plate (500, See “glass,” [0113]) arranged above the touch structure (350, See Fig. 2).
Claim 9, 18  and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Li, Amin, and Lee as applied to claims 1 and 10 above, and further in view of Xie et al US 2010/0295807.
See [0100]).  
Hwang and Li do not explicitly disclose wherein the transparent piezoelectric element comprises transparent piezoelectric elements. 
Amin in Fig 7 teaches wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7). This is taught by Amin in order to allow for “selective activation of the piezoelectric layer” (See [0104]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang and Li with the piezoelectric configuration of Amin. The motivation would be to allow for “selective activation of the piezoelectric layer” (See [0104]).
Hwang, Li, and Amin do not explicitly disclose wherein the material of the piezoelectric elements are pigment materials. 
 Xie in Figs. 23-27 and [0119]-[0122] teaches wherein the material of the piezoelectric elements (corresponding to the touch region defined by each block in Fig. 23) are pigment materials (when 15 in a block comprises a red, green, and blue resin layers, See [0119], a resin layer is a pigment). This is taught by Xie in order for a piezoelectric element to also operate as a color filter element corresponding to a particular color region of the display. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang, Li, and Amin with the piezoelectric configuration of Xie. The motivation would be for the piezoelectric element to also operate as a color filter element corresponding to a particular color region of the display.
Regarding claims 20 and 21, Hwang, Li, Amin, and Lee teach the touch display panel and device according to claims 1 and 10. Furthermore, Hwang teaches wherein the light-emitting elements (pixels in the array 320, [0066]-[0069]) comprise red light-emitting elements (See “red pixels,” [0067]), green light-emitting elements (See “red pixels,” [0067]), and blue light-emitting elements (See “red pixels,” [0067]). 
Hwang and Li do not explicitly disclose wherein the transparent piezoelectric element comprises first transparent piezoelectric elements, second transparent piezoelectric elements, and third transparent piezoelectric elements. 
Amin in Fig 7 teaches wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7) arranged in an array (See Fig. 7), wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises transparent piezoelectric elements (x/y lines of 50 in Fig. 7), and wherein the transparent piezoelectric element (Fig. 7, “transparent,” Abstract) comprises first transparent piezoelectric elements, second transparent piezoelectric elements, and third transparent piezoelectric elements (a first, second and third x/y line of the plurality of x/y lines of 50 in Fig. 7).  This is taught by Amin in order to allow for “selective activation of the piezoelectric layer” (See [0104]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch display panel taught in Hwang and Li with the piezoelectric configuration of Amin. The motivation would be to allow for “selective activation of the piezoelectric layer” (See [0104]).
Hwang, Li, and Amin do not explicitly disclose wherein the transparent piezoelectric elements comprise first transparent piezoelectric elements which can filter red light, second transparent piezoelectric elements which can filter green light, and third transparent piezoelectric elements which can filter blue light, wherein projections of the first transparent piezoelectric elements and the red light-emitting elements onto the base substrate overlap, projections of the second transparent piezoelectric elements and the green light-emitting elements on to the base substrate overlap, and 

Xie in Figs. 23-27 and [0117]-[0122] teaches piezoelectric elements (corresponding to the touch region defined by each block in Fig. 23) comprising first piezoelectric elements which can filter red light (when 15 in a block comprises a red resin layer, See [0119] corresponding to a red pixel and “[t]he color filter structure layer comprises a color resin layer 15 and a common electrode ,“ [0118]), second piezoelectric elements which can filter green light (when 15 in a block comprises a green resin layer, See [0119] and “[t]he color filter structure layer comprises a color resin layer 15 and a common electrode ,“ [0118]), and third piezoelectric elements which can filter blue light (when 15 in a block comprises a blue resin layer, See [0119], and “[t]he color filter structure layer comprises a color resin layer 15 and a common electrode ,“ [0118]);
wherein projections of the first transparent piezoelectric elements and the red light-emitting elements onto the base substrate (10) overlap (in order to form a red pixel region, [0119], projections of the first piezoelectric element comprising the red resin will overlap with the red light emitting area of the display, See [0011]), projections of the second transparent piezoelectric elements and the green light-emitting elements on to the base substrate (10) overlap (in order to form a green pixel region, [0119], projections of the first piezoelectric element comprising the green resin will overlap with the green light emitting area of the display), and projections of the third transparent piezoelectric elements and the blue light-emitting elements onto the base substrate (10) overlap (in order to form a blue pixel region, [0119], projections of the first piezoelectric element comprising the blue resin will overlap with the blue light emitting area of the display). This is taught by Xie in order for a piezoelectric element to also operate as a color filter element corresponding to a particular color region of the display (See [0011]). It would have been obvious to one having ordinary skill in the art before the effective filing See [0011]). 




Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
Applicant argues Lee does not suggest “the black matrix and the light-emitting elements  are arranged in different layers. 
This is disagreed to. Lee in Fig. 2 suggests wherein the black matrixes, 13, and the light-emitting elements, R, G, and B, are arranged in different layers as 11 corresponds  to different layers in the 2D view of Fig. 2 that comprise 11. Thus, since R, G, and B, are arranged in these layers and not 13,  wherein the black matrixes, 13, and the light-emitting elements, R, G, and B, are arranged in different layers. 
Applicant then argues Lee “it is not possible from the fact that the sensor portion 11 and the black matrix 13 are located on different one-dimensional lines… Paragraph [0013] of Lee has clearly stated that the black matrix 13 is a mesh corresponding to the sensor portion 11 and the insulating portion 12, which is entirely formed on and covers the entire insulating portion 12 and the entire sensor portion 11, i.e., the black matrix covers the sensor portion 11, so it is clear that the orthographic projection of the black matrix 13 on the substrate overlaps with the orthographic projection of the sensor portion 11 on the substrate, and the black matrix 13 and the sensor portion 11 cannot be arranged on the same layer.”
13) onto the base substrate (10) do not overlap with orthographic projections of the light-emitting elements (141-143) onto the base substrate (10). Specifically an orthographic projection is a 3D projection on a 2D plane. Since the light emitting elements 141-143 lie in a different 1D line than the black matrices 13 in the 2D plane of Fig. 2, there will be a 3D projection of 13 on a 2D surface of 10 that will not overlap with a 3D projection of 141-143 on a 2D surface of 10. Lee also suggests orthographic projections of the black matrixes (13) onto the base substrate (10) do not overlap with orthographic projections of piezoelectric elements (11) onto the base substrate (10). Specifically an orthographic projection is a 3D projection on a 2D plane. Since the piezoelectric elements 11 lie in a different 1D line than the black matrices 13 in the 2D plane of Fig. 2, a 3D projection of 13 on a 2D surface of 10 will not overlap with a 3D projection of 11 on a 2D surface of 10.  Note that even if it is  as alleged “that the black matrix 13 is a mesh corresponding to the sensor portion 11 and the insulating portion 12, which is entirely formed on and covers the entire insulating portion 12 and the entire sensor portion 11, i.e., the black matrix covers the sensor portion 11, so it is clear that the orthographic projection of the black matrix 13 on the substrate overlaps with the orthographic projection of the sensor portion 11 on the substrate, and the black matrix 13 and the sensor portion 11 cannot be arranged on the same layer” there will be some orthographic projections of the black matrix 13 on the substrate that does not  overlap with the orthographic projections of the sensor portion 11 on the substrate. 



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G COOPER/
Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621